Title: From Benjamin Franklin to Samuel Johnson, 13 December 1753
From: Franklin, Benjamin
To: Johnson, Samuel


Dear Sir,
Philada. Dec. 13. 1753
I received your Favour of the 5th Inst. and thank you for your kind Congratulations. I wrote to you sometime since, and sent you a Dozen of the best bound Books; the Parcel was recommended to the Care of Mr. Stuyvesandt at New York: I wonder it is not yet got to hand. I wish I could with Truth give you a good Account of the Sale of those excellent Pieces of yours; but where the general Taste is bad, the best Work comes to the worst Market. I wish the enclos’d were better worth your Acceptance. I know nothing of that Mr. Chandler you mention, having never seen him either at Newhaven or here; and must therefore desire a little of your Care in that Matter. My best Respects to Mrs. Johnson and your Sons, &c. I am with the greatest Esteem, Dear Sir, Your obliged humble Servant
B Franklin
Rev. Dr. Johnson
 Endorsed: Doctr. Benjn. Franklin
